  Case 20-04921        Doc 16    Filed 04/17/20 Entered 04/20/20 12:32:59            Desc Main
                                    Document Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

In Re:                                      )               BK No.:      20-04921
Michael Billon                              )
                                            )               Chapter: 7
                                            )
                                                            Honorable A. Benjamin Goldgar
                                            )
                                            )               Lake County
                 Debtor(s)                  )

      ORDER DISMISSING CASE FOR FAILURE TO FILE REQUIRED DOCUMENTS

       This matter coming to be heard on the Court's motion to dismiss pursuant to

Section 521(i) of the Bankruptcy Code:

        IT IS HEREBY ORDERED that this case is dismissed for failure to file

required documents.




                                                        Enter:


                                                                 Honorable A. Benjamin Goldgar
Dated: April 17, 2020                                            United States Bankruptcy Judge
